Citation Nr: 0510343	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  00-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The veteran originally filed a claim for entitlement to 
service connection for a right knee disability in June 1999.  
The claim was denied on the merits by the RO in March 2000.  
Notice of the denial and appellate rights were provided that 
same month.  The veteran did not submit a notice of 
disagreement and the decision consequently became final.  See 
38 C.F.R. §§ 20.302, 20.1103 (2004).  The veteran filed a 
claim to reopen his previously denied claim for entitlement 
to service connection for a right knee disability in November 
2001.  The RO denied the veteran's claim to reopen by way of 
a rating decision in December 2001.  The veteran appealed 
that decision and the Board granted the veteran's request to 
reopen his claim by way of a Board decision in August 2003.  
The Board remanded the case for notification under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The case is again before the Board for 
appellate review.


FINDING OF FACT

The veteran's right knee disability is not related to 
military service.


CONCLUSION OF LAW

The veteran does not have a right knee disability that is the 
result of disease or injury incurred in or aggravated by 
active military service; arthritis of the right knee may not 
be presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active military duty from June 1974 to 
June 1975.  The veteran contends that he has a right knee 
disability that is the result of an injury incurred in 
service.  Specifically, the veteran claims that, although he 
cannot recall whether it was his left or right knee, he 
tripped over a duffel bag and fell on his knee while in 
service. 

The veteran's service medical records (SMRs), including his 
entrance examination dated in June 1974 and his separation 
examination dated in April 1975, are negative for any report 
of a right knee disability.

Associated with the claims file are VA outpatient treatment 
reports dated from February 1996 through April 2002.  In 
February 1998, a VA examiner noted that the veteran had joint 
pain in the knees, stiffness, joint swelling, and muscle 
weakness.  

The veteran was seen in June 1999 for chronic pain of both 
knees.  Examination of the right knee revealed soft tissue 
swelling along the patellar tendon.  There were also multiple 
rounded ossifications lying in the region of the patellar 
tendon which the examiner noted may have been related to 
prior trauma but loose bodies were not entirely excluded.  
Degenerative spurs were noted from the patella.  A small 
effusion was noted.

The veteran was afforded a VA examination in February 2000.  
The veteran reported that he had pain in his right knee along 
with stiffness and swelling, especially on standing and 
walking.  His symptoms were relieved with Ibuprofen.  He 
reported that he had not worked as a cook since 1980.  The 
job required standing and walking, which caused pain in his 
knee.

The examiner noted that the circumference of the veteran's 
right knee was 2 centimeters larger than the left knee.  The 
range of motion of the right knee revealed pain at 120 
degrees on flexion of the knee.  Extension of the right knee 
was performed to 0 degrees.  The Drawer and McMurray tests 
were normal.  The examiner diagnosed a strain of the right 
knee.  

The veteran was seen at a VA medical center (VAMC) in August 
2001.  He was diagnosed with degenerative joint disease of 
the knees at that time.  At another visit that month the 
veteran reported injuring his knee in basic training.  There 
was a medial joint line tenderness and loss of smooth motion 
of the right knee.  McMurray test and Apley test were 
positive.  Full knee extension and flexion of 110 degrees was 
noted.  The examiner noted probable osteoarthritis of the 
right knee.

The veteran was seen at a VAMC in September 2001.  He was 
diagnosed with arthritis of the right knee and issued an 
elastic knee support.  He also presented for physical therapy 
for bilateral knee pain that same month.  The veteran 
reported having bilateral knee pain for several years, since 
basic training.  He reported that the right knee bothered him 
more than the left because the kneecap did not feel right.  
He reported that the bone dislocated.  The pain increased 
with standing, ambulating, stairs, squats and humidity.  Pain 
decreased with rest and heat.  He reported that he worked 
mowing his lawn and doing garden work, which sometimes 
aggravated his knee.  He rated his pain as 6-7/10.

The veteran was seen at a VAMC in October 2001 for right knee 
pain.  The examiner noted that the veteran had right knee 
crepitation on active knee range of motion.  The alignment 
was good.  The knee was stable to stress.  The patella 
tracked normally.  He had an intact extensor mechanism.  

The veteran was seen at a VAMC in March 2002 for bilateral 
knee arthritis.  The veteran reported having knee pain since 
1973 when he injured his knees in basic training.  The pain 
had increased the last 5-10 years.  He reported that a brief 
course of physical therapy brought him some relief.  He 
reported wearing bilateral knee braces.  The veteran was seen 
for physical therapy a week later.  The veteran presented for 
an orthopedics consultation that month also.  An examination 
of bilateral knees revealed full active range of motion.  
There was no evidence of instability on stress testing.  
There was some mild crepitation consistent with chronic 
synovitis in the right knee with active range of motion.  He 
was noted to have good motor power bilaterally with no 
evidence of joint line tenderness on palpation or knee joint 
effusion.  The examiner's impression was bilateral knee 
symptoms consistent with synovitis.  The veteran received 
physical therapy for his knees again that month.

A magnetic resonance imaging (MRI) of the right knee was 
accomplished at the VAMC in March 2002.  The veteran 
complained of popping and pain at the interior patella.  An 
examination of the right knee revealed a small joint 
effusion.  The examiner noted that there might have been a 
small superficial ulceration along the medial patellar facet 
articular cartilage.  There were several small ossifications 
seen within the substance of the patellar tendon.  There were 
additional areas of abnormal signal within the patellar 
tendon.  The examiner noted that the finding might have been 
related to prior trauma, i.e. a partial tear of the tendon 
and/or tendinopathy.  There was no evidence of a meniscal 
tear.  

The veteran was afforded a VA examination in November 2002.  
The veteran reported that he tripped over a duffel bag 
shortly after entering service and fell on his right knee.  
He reported that he was seen at the infirmary at that time.  
He related that he was in a veteran's shelter in 1994 and 
started having difficulty with his knees at that time.  He 
had pain in the right knee at the patella.  He reported pain 
in both knees and pain when going up and down stairs and 
walking long distances.

The examination revealed some tenderness of the right knee in 
the region of the patella.  The range of motion was full with 
motion accompanied by a rather marked degree of crepitus, 
cracking and snapping.  McMurray's test was negative.  The 
examiner diagnosed the veteran with chondromalacia/early 
degenerative arthritis of both knees with calcification of 
the right patellar ligament.  The examiner stated that it was 
impossible to determine whether the disability of either knee 
or both knees was related to the veteran's military service.  
He opined that is was probably at least as likely as not that 
the veteran's bilateral knee disability was related to his 
military service.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service. 38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In this case, the veteran's SMRs are negative for any 
diagnosis of or treatment for a right knee disability.  Post-
service VA outpatient treatment reports reflect that the 
veteran was not seen for complaints of a right knee 
disability until more than 20 years after separation from 
service.  In February 1998, it was noted that the veteran had 
joint pain in the knees, stiffness, joint swelling, and 
muscle weakness.  He was diagnosed with a right knee strain, 
cephalgia in February 2000.  In August 2001, an impression of 
degenerative joint disease of the knees was provided.  The 
veteran was diagnosed with chondromalacia/early degenerative 
arthritis at his VA examination in November 2002.  

Despite the veteran's contentions to the contrary, the 
pertinent and probative medical records do not establish that 
the veteran's right knee disability is linked to his military 
service.  The record does not show that the veteran had any 
problems with his right knee until 1998, at which time the VA 
records reflect that he complained of joint pain.  The record 
indicates that the veteran was diagnosed with a knee 
disability, right knee strain in February 2000, almost 25 
years after the veteran separated from service.  The veteran 
was diagnosed with chondromalacia/early degenerative 
arthritis of both knees in November 2002.

The Board notes that the diagnosis of arthritis comes almost 
30 years after separation from service.  In this regard, the 
statutory presumption of 38 C.F.R. § 3.307 does not aid the 
veteran because no evidence has been submitted to show that 
any right knee arthritis was manifested to a compensable 
degree within one year of his separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2004).

The record reflects that a statement was provided by a VA 
examiner in November 2002 that the veteran's knee disability 
was probably at least as likely as not related to military 
service.  In providing the statement, the VA examiner 
prefaced his opinion with a contradictory statement to the 
effect that it was impossible to determine whether the 
disability of both knees or either knee was related to 
military service.  The examiner specifically noted that the 
veteran's claims file was reviewed, and that there was no 
evidence in his SMRs to indicate that the veteran had any 
right knee injury.  Given the examiner's observations 
regarding the file and the prefatory remark that it was 
impossible to determine whether his knee disability was 
related to his military service, and because no disability 
was objectively shown until many years after the veteran 
separated from service, the Board gives no weight to the 
examiner's conclusion that a right knee disability was 
probably at least as likely as not related to military 
service.  This opinion stands unsupported in the record and 
is even contradicted by the very examiner who provided it.  

As noted above, the evidence of record does not contain any 
evidence of a right knee disability in service, or until more 
than 20 years after service.  The first evidence of any knee 
disorder was in 1998.  Based on the circumstances, the Board 
finds that there is no indication in the record that the 
November 2002 VA examiner based his opinion on any clinical 
findings of record, or on his own independent medical 
judgment.  In the context of the entire record, the Board 
does not find this to be competent medical evidence regarding 
the onset of a right knee disability.  A physician's opinion 
based on an inaccurate factual premise is of no probative 
value.  See e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993); (medical opinion based solely or in large measure on 
a veteran's reported medical history will not be probative to 
disposition of claim if the objective evidence does not 
corroborate the reported medical history); see also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  As noted above, the opinion is 
unsupported and unexplained.  In other words, the opinion 
appears to be purely speculative.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999); (a doctor's statement using the term 
"could" without supporting clinical data or other rationale 
was too speculative to provide degree of certainty required 
for medical nexus).

The veteran contends that he injured his right knee during 
basic training when he tripped over a duffel bag.  His SMRs 
are negative for any treatment or complaints of a knee 
injury.  He contends that his current right knee disability 
resulted from the incident in service.  The veteran's 
statements are not sufficient to establish that his current 
knee disability resulted from any injury in service.  This is 
so because he does not have the medical expertise to provide 
opinions as to etiological relationships.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The absence of a competent medical opinion establishing a 
nexus between the veteran's current right knee disability and 
any incident in service is telling.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a right knee disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking entitlement to service connection 
for a right knee disability.

The RO wrote to the veteran in February 2004 and notified him 
of the evidence/information needed to substantiate his claim 
and establish service connection.  The veteran was informed 
that the RO was responsible for obtaining his SMRs and any 
other relevant records from any federal agency.  He was told 
he could submit any other information and evidence in support 
of his claim or identify the same and request the RO's 
assistance to obtain the information/evidence.  He was told 
to submit pertinent evidence in his possession.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained the veteran's SMRs and VA outpatient treatment 
reports in developing the veteran's claim.  The veteran has 
not identified any outstanding evidence that could be 
obtained in the development of his claim.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran, as noted 
above, was afforded two VA examinations.  The RO sought out a 
medical nexus opinion.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).  As 
for whether further action should have been undertaken by way 
of obtaining additional medical opinion on the question of 
service connection for right knee disability, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, the veteran has a 
current right knee disability, but there is no indication, 
except by way of unsupported allegation, that he experienced 
injury or disease in service to which current disability may 
be traced.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for a right knee disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


